DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claims 1, 11 and 16 are in independent form. 
	Claims 1-20 are rejected under 35 U.S.C. 103.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mayr; Manuel et al. (US 20200311082 A1) [Mayr] in view of Nica; Anisoara (US 7184998 B2) [Nica].

	Regarding claims 1, 11 and 16, Mayr discloses, a computer-implemented method comprising: receiving, from a host, a query that is configured to retrieve a set of data from a database (A query is received at a database execution engine [Abstract]. Also see ¶ [0003], [0004] and [0016]); 
generating an access plan, the access plan comprising a plurality of commands ( A query plan including a sub plan structured as a directed acyclic graph is determined by the database execution engine [Abstract]. Also see ¶ [0003], [0004], [0014], [0016], [0030]); 
creating, for a first command of the plurality of commands, a plurality of mini plans including a first mini plan and a second mini plan (query plan including a sub plan structured as a directed acyclic graph is determined by the database execution engine. A set of trees characterizing the sub plan is generated by the database execution engine and using the directed acyclic graph [Abstract].  Because the above approach is tailored to tree-shaped plans it leads to several problems when presented with a directed acyclic graph (DAG)-shaped query sub plans (referred to as DAG-shaped sub plans). A DAG-shaped query sub plan is a portion of a query plan that is formulated in terms of a directed acyclic graph, in which a finite number of nodes (e.g., vertices) are connected (e.g., via edges or arcs) such that there is no loops back to previously visited nodes. In some implementations, the current subject matter can be applicable to DAG-shaped plans that are rooted at a single operator (which may be artificial), and is therefore not restricted to sub plans. In other words, the plan can be considered as a lattice (e.g., partially ordered set). With the notion of a lattice, some implementations of the current subject matter can be applied to join-semilattices (e.g., a partially ordered set that has supremum) ¶ [0020], [0024]-[0026]); 
However Mayr does not explicitly facilitate analyzing each mini plan of the plurality of mini plans; and changing, dynamically and in response to the analyzing, the access plan.
Nica discloses, analyzing each mini plan of the plurality of mini plans; and changing, dynamically and in response to the analyzing, the access plan (During the optimization process a property vector of the best complete plan found so far is retained. If the current prefix or access plan under consideration is estimated to be less favorable than the cost of the best plan previously found, the current access plan is modified by changing the segment (i.e., plan node, access method, and/or join method) that was added in the last position [col. 13, ll. 58-64]).
It would have been obvious to one ordinary skilled in the art at the time of the filing of the present invention to combine the teachings of the cited references because Nica’s system would have allowed Mayr to facilitates analyzing each mini plan of the plurality of mini plans; and changing, dynamically and in response to the analyzing, the access plan. The motivation to combine is apparent in the Mayr's reference, because there is a need to improve information processing environments by significantly reducing the amount of memory required to enable a database system to be run on small computing devices; enabling queries to be effectively optimized while requiring a minimal amount of memory for generating the search space and for storing the information required for query optimization.

Regarding claims 2, 12 and 17, the combination of Mayr and Nica discloses, wherein: the first mini plan is configured to execute the first command by a first method; the second mini plan is configured to execute the first command by a second method; the access plan is configured to execute the first mini plan; and in response to changing the access plan, the access plan is configured to execute the second mini plan (Nica: The optimization methodology of the present invention starts by finding the most favorable access plans for each query block in a bottom up fashion. The generation of join trees for each subplan of a query block is performed in a step-by-step manner, combining selection of access methods and join methods for the plan nodes with join order selection and costing. Pruning is performed by comparing the best complete plan previously found with the current access plan or partial access plan (which may (or may not) contain all the plan nodes). An access plan (also referred to herein as a "prefix") is built by adding plan nodes (or plan segments) one at a time. In other words, at each step a plan segment (i.e., a plan node that is not yet part of the access plan together with an associate candidate access method and join method) is added to the current prefix. The current prefix has all of the join methods and access methods already chosen, and it has a property vector (e.g., cost) already computed. During the optimization process a property vector of the best complete plan found so far is retained. If the current prefix or access plan under consideration is estimated to be less favorable than the cost of the best plan previously found, the current access plan is modified by changing the segment (i.e., plan node, access method, and/or join method) that was added in the last position. The plan node most recently added (i.e., joined) to the current subtree is replaced by a new plan node which has not yet been considered at this position if all access method and join method candidates for the plan node have been considered. Otherwise, the access method and the join method of the last plan node are replaced with other methods not et evaluated that can be selected at the current position in the current access plan [col. 13, ll. 41- col. 14, ll. 4]).

Regarding claims 3, 13 and 18, the combination of Mayr and Nica discloses, determining a first condition is satisfied, wherein: the creating the plurality of mini plans comprises establishing the first condition; and the changing of the access plan is in response to the first condition being satisfied (Nica: During the optimization process a property vector of the best complete plan found so far is retained. If the current prefix or access plan under consideration is estimated to be less favorable than the cost of the best plan previously found, the current access plan is modified by changing the segment (i.e., plan node, access method, and/or join method) that was added in the last position [col. 13, ll. 58-64]).

Regarding claims 4, 14 and 19, the combination of Mayr and Nica discloses, wherein the analyzing each mini plan further comprises:  obtaining a passed-in value, wherein the passed-in value is a result of a previously executed command from the plurality of commands; and retrieving, from the database, a set of statistics related to the passed-in value (Nica: evaluating the partial access plan including the candidate plan segment; if the partial access plan is less favorable than a complete access plan previously identified for said query block, pruning said candidate plan segment; otherwise, adding an additional candidate plan segment to the partial access plan and repeating the above substeps until a complete access plan for the query block is generated; retaining a complete access plan if it is more favorable than other complete access plans previously generated for the query block; and otherwise pruning a complete access plan which is less favorable than other complete access plans [col. 7, ll. 1-12]. Also see [col. 13, 11. 47-64]).

Regarding claims 5, 15 and 20, the combination of Mayr and Nica discloses, wherein: the first condition is a filter factor; the set of statistics includes a frequency of the passed-in value in a first table; and the first condition is satisfied when a frequency of the passed-in value exceeds the filter factor (Nica: An access plan of a subplan is an ordered sequence of the subplan's plan nodes, where for each plan node the join method, the access method, the filter, and the prefilter have been set. Each plan node has associated to it a property vector that contains values for logical and physical properties such as I/O and CPU cost, intermediate result sizes, and so forth. Note that because each plan node can be a proper subplan, in accordance with the methodology of the present invention an access plan generally represents a bushy join tree [col. 19, ll. 58-67]).

Regarding claim 7, the combination of Mayr and Nica discloses, wherein the first command is a type of command selected from the group consisting of: an access method, a join method, and a join sequence (Nica: The optimization methodology of the present invention starts by finding the most favorable access plans for each query block in a bottom up fashion. The generation of join trees for each subplan of a query block is performed in a step-by-step manner, combining selection of access methods and join methods for the plan nodes with join order selection and costing. Pruning is performed by comparing the best complete plan previously found with the current access plan or partial access plan (which may (or may not) contain all the plan nodes). An access plan (also referred to herein as a "prefix") is built by adding plan nodes (or plan segments) one at a time. In other words, at each step a plan segment (i.e., a plan node that is not yet part of the access plan together with an associate candidate access method and join method) is added to the current prefix. The current prefix has all of the join methods and access methods already chosen, and it has a property vector (e.g., cost) already computed. During the optimization process a property vector of the best complete plan found so far is retained. If the current prefix or access plan under consideration is estimated to be less favorable than the cost of the best plan previously found, the current access plan is modified by changing the segment (i.e., plan node, access method, and/or join method) that was added in the last position. The plan node most recently added (i.e., joined) to the current subtree is replaced by a new plan node which has not yet been considered at this position if all access method and join method candidates for the plan node have been considered. Otherwise, the access method and the join method of the last plan node are replaced with other methods not et evaluated that can be selected at the current position in the current access plan [col. 13, ll. 41- col. 14, ll. 4]).

Regarding claim 8, the combination of Mayr and Nica discloses, wherein the analyzing each mini plan and the changing the access plan occur during run time (Mayr: At 440, the set of trees are stored for use in execution of the query at run time. For example, the storing can include placing the set of trees into memory for access by a query execution engine ¶ [0036]).

Regarding claim 9, the combination of Mayr and Nica discloses, wherein the generating the access plan and the creating the plurality of mini plans occur during a bind time (Mayr: The database execution engine can include a query optimizer and a query execution engine coupled to the query optimizer, the query optimizer including: an execution interface, a cost function, and a plan compiler including a plan generator; the query execution engine including: an execution interface, a plan execution, precompiled operations, code generated operations, and an execution engine application programming interface ¶ [0004]. To compile a query plan, the query optimizer 110 may provide the query plan to the query plan compiler 116 to enable compilation of some, if not all, of the query plan. The query plan compiler 116 may compile the optimized query algebra into operations, such as program code and/or any other type of command, operation, object, or instruction. This code may include pre-compiled code (which can be pre-compiled and stored, and then selected for certain operations in the query plan) and/or just-in-time code generated specifically for execution of the query plan. For example, plan compiler may select pre-compiled code for a given operation as part of the optimization of the query plan, while for another operation in the query plan the plan compiler may allow a compiler to generate the code ¶ [0043]).

Regarding claim 10, the combination of Mayr and Nica discloses, wherein the method is performed by a query manager executing program instructions, and wherein the program instructions are downloaded from a remote data processing system (Mayr: A client and server are generally remote from each other and typically interact through a communication network. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other ¶ [0055]).


Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mayr in view of Nica in view of MA; Xiaobin et al. (US 20170177666 A1) [Ma].

Regarding claim 6, the combination of Mayr and Nica teaches all the limitations of claim 4.
However neither Mayr nor Nica explicitly facilitate wherein: the set of statistics includes an estimate of qualified rows from a first table; the first condition is equal to the estimate of qualified rows; and the first condition is satisfied when an actual number of qualified rows exceeds the estimate of qualified rows.
Ma discloses, wherein: the set of statistics includes an estimate of qualified rows from a first table; the first condition is equal to the estimate of qualified rows; and the first condition is satisfied when an actual number of qualified rows exceeds the estimate of qualified rows (In block 504, execution unit 170 determines whether the semi join parent virtual address of the outer table operator is greater than 0 and if the NLJ parent of the outer table operator's found row variable indicates a qualified row has been found. If the semi join parent virtual address of the outer table operator is greater than 0 and the NLJ parent of the outer table operator has a found row variable indicating a qualified row has been found, then execution unit 170 will move on to block 524 ¶ [0044]-[0053]).
It would have been obvious to one ordinary skilled in the art at the time of the filing of the present invention to combine the teachings of the cited references because Ma’s system would have allowed Mayr and Nica to facilitates wherein: the set of statistics includes an estimate of qualified rows from a first table; the first condition is equal to the estimate of qualified rows; and the first condition is satisfied when an actual number of qualified rows exceeds the estimate of qualified rows. The motivation to combine is apparent in the Mayr and Nica's reference, because there is a need to improve generating a native access plan for semi join operators.

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





10/26/2022/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154